Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 02/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant is recommended to indicate “without traverse” in the next response.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “extracting, at an off-net parsing processor … extracting, at the off-net parsing processor … determining, at a message router … processing, at the message classifier … adding, at the message classifier … transmitting, from the message classifier … translating, at the respective content processing engines … transmitting the persistent message content from the respective content processing engines … transmitting …via the message classifier and the message router … converting, at the on-net parsing processor; matching, at the message classifier …; determining, at the message classifier …; an off-net parsing processor to extract … a message router … to determine … a message classifier … to process … to add … to transmit … an on-net parsing processor … to convert …” in claims 1-2, 4, 8-9, and 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 16/617,099 (hereinafter ’099), in view of EIDELSON (US 2017/0279761 A1). 
Although the claims at issue are not identical, they are not patentable distinct from each other because the instant claims are similar to the claims in the copending application to meet the limitations claimed in the copending application. Specifically, per claim 1, copending application ’099 does not teach “chat-based” message. However, EIDELSON teaches translating a text message (e.g. email, SMS, etc.) into a chat-based persistent message. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of translating a text message (e.g. email, SMS, etc.) into a chat-based persistent message of EIDELSON into translating a text message (e.g. email, etc.) into a persistent message of ’099. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of translating a message (translating a text message into a chat-based persistent message) as taught by EIDELSON into another known method of translating a message (translating an email into a persistent message) as taught by ’099 to yield predictable and reasonably successful results.
Per claims 2-6, copending application ’099 teach the claims respectively (See claims 2-3 and 5-7 of copending application ’099).
Per claim 7, copending application ’099 does not teach “SMS” message. However, EIDELSON teaches translating a text message into a chat-based persistent message, wherein the text message can be SMS message. Thus it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of translating a SMS message into a persistent message of EIDELSON into translating a message into a persistent message of copending application ’099. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of messages (SMS message) as taught by EIDELSON into another known method of translating a message into a persistent message as taught by copending application ’099 to yield predictable and reasonably successful results (KSR MPEP 2143).

Claims 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 12-13 of copending Application No. 16/617,099 (hereinafter ’099). 
	Claims 8-12 of the present application are respectively taught by claims 8-10 and 12-13 of the copending application ’099. 

Claim 13 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of copending Application No. 16/617,099 (hereinafter ’099), in view of EIDELSON (US 2017/0279761 A1). 
Per claim 13, copending application ’099 does not teach “SMS” message. However, EIDELSON teaches translating a text message into a chat-based persistent message, wherein the text message can be SMS message. Thus it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of translating a SMS message into a persistent message of EIDELSON into translating a message into a persistent message of copending application ’099. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of messages (SMS message) as taught by EIDELSON into another known method of translating a message into a persistent message as taught by copending application ’099 to yield predictable and reasonably successful results (KSR MPEP 2143).
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-2, 4, 8-9, and 11 recite “extracting, at an off-net parsing processor … extracting, at the off-net parsing processor … determining, at a message router … processing, at the message classifier … adding, at the message classifier … transmitting, from the message classifier … translating, at the respective content processing engines … transmitting the persistent message content from the respective content processing engines … transmitting …via the message classifier and the message router … converting, at the on-net parsing processor; matching, at the message classifier …; determining, at the message classifier …; an off-net parsing processor to extract … a message router … to determine … a message classifier … to process … to add … to transmit … an on-net parsing processor … to convert …”. These limitations invoke 112f claim interpretation. However, the specification fails to disclose sufficient hardware structures for “off-net parsing processor”, “message router”, “message classifier”, “content processing engines”, “message router”, and “on-net parsing processor”. Dependent claims fail to cure the deficiencies and thus are rejected for the same reason. Applicant is recommended to remove these terms in claims 1-2, 4, 8-9, and 11, and add “a memory” and “a computer processor” to claim 8 to avoid 101 software per se. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 8 recite “an off-net parsing processor” and “an on-net parsing processor”. It is unclear what “off-net” and “on-net” mean. In addition, it is unclear how “off-net processor” differ from “on-net processor”. Because the claimed system/method is on a network, so every component of the claimed system/method is “on-net”.  For examining purposes, the limitations are interpreted to be “a processor”. 
Moreover, claim 1 recites “the next destination being at least one of an on-net parsing processor or a message classifier … in response to determining that the next destination is the message classifier”. It is unclear how “on-net parsing processor” differs from “message classifier”. For example, a processor can perform classification action and in addition a classifier can perform processing action. For examining purposes, the limitation is not given any patentable weight.
Dependent claims fail to cure the deficiencies and thus are rejected for the same reason.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 recites “a message router, communicatively coupled to the message router”. It is unclear how “a message router” is coupled to itself. For examining purposes, the limitation “communicatively coupled to the message router” is not given any patentable weight. 
Moreover, claim 8 recites “a text message” and “the email”. However, there is no antecedent basis for “email”. For examining purposes, “the email” is interpreted to be “the text message”.
Dependent claims fail to cure the deficiencies and thus are rejected for the same reason.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “extracting, at an off-net parsing processor … extracting, at the off-net parsing processor … determining, at a message router … processing, at the message classifier … adding, at the message classifier … transmitting, from the message classifier … translating, at the respective content processing engines … transmitting the persistent message content from the respective content processing engines …converting, at the on-net parsing processor; matching, at the message classifier …; determining, at the message classifier …; an off-net parsing processor to extract … a message router … to determine … a message classifier … to process … to add … to transmit … an on-net parsing processor … to convert …” in claims 1-2, 4, 8-9, and 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. After reviewing the specification there appears to be no corresponding sufficient hardware structure for “off-net parsing processor”, “message router”, “message classifier”, “content processing engines”, “message router”, and “on-net parsing processor”. Applicant is recommended to remove these terms in claims 1-2, 4, 8-9, and 11, and add “a memory” and “a computer processor” to claim 8 to avoid 101 software per se. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EIDELSON (US 2017/0279761 A1).
	Per claim 1, EIDELSON teaches “A method for translating a text message from a first user using an external text client into a persistent message to a second user using a chat-based persistent messaging system, the method comprising: (ABSTRACT and ¶ [0030], receiving a communication message sent from a first user to at least one other user and generating a persistent conversation object having a conversation content section and conversation state information. The method can also include storing the communication message in the conversation content section of the persistent conversation object and forwarding the communication message to the at least one other user; While some implementations are discussed herein in relation to certain example message types such as text messaging (e.g., short message service), email, chat, social network messages, one-to-one and/or multi-way audio/video conferences, phone calls and phone call logs, it will be appreciated that persistent conversations can be applied to other know or later developed message or communication types) [Comment: “conversation” teaches “chat”.] receiving, at a receive queue, the text message from the external text client; (ABSTRACT and ¶ [0030], ¶ [0032], receiving a communication message sent from a first user to at least one other user; message types such as text messaging (e.g., short message service), email, chat, social network messages, one-to-one and/or multi-way audio/video conferences, phone calls and phone call logs; the conversation server 102 receives communication messages from one or more of the devices (106-114)) extracting, at an off-net parsing processor, at least one attribute associated with the text message; (¶ [0042], ¶ [0073], The initial conversation participants can be extracted from the list of intended recipients of the communication message; The server (e.g., 102 and/or 500) can include, but is not limited to, a single processor system, a multi-processor system (co-located or distributed), a cloud computing system, or a combination of the above) extracting, at the off-net parsing processor, standard format data from the text message; (¶ [0041] and ¶ [0064], Processing begins at 202, where a communication message from one user to one or more other users is received. For example, the communication message can be received at a conversation server 102. The communication message can include one or more protocols or types, such as those mentioned above; if a user has been participating in a conversation from a wireless phone via SMS text messaging) determining, at a message router, a next destination for the standard format data based on the at least one attribute, the next destination being at least one of an on-net parsing processor or a message classifier; (Fig. 8, ¶ [0069], the first and second communication messages are forwarded to conversation participants. For example, the conversation server 102 can forward (or send) the first and second messages to each of the devices (802-806) in a corresponding protocol, e.g. native persistent conversation client protocol to device 802, XMPP to device 804 (via session server 816) and SMS to device 806 (via SMS gateway 820), and to the social network 808 in a social network message protocol) in response to determining that the next destination is the message classifier, processing, at the message classifier, the standard format data into subcomponents representing content of the text message; (¶ [0071] and ¶ [0042], user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided. The user interface information can include data and/or code elements sent from a conversation server (e.g., 102) to one or more of the devices (802-806) associated with a user participating in the conversation; Generating a persistent conversation object can include adding the communication message (or information representing or linking to the message) to the conversation content section of the conversation object. Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message. The initial conversation participants can be extracted from the list of intended recipients of the communication message. The conversation can be given a default name) [Comment: the code elements, the words/letters/sentences/marks, the conversation name, the recipients, the state information, etc. are the “subcomponents” of the message.] adding, at the message classifier, the text message to a persistent thread based on an historical interaction between the first user and the second user; (Fig.6, ¶ [0054], ¶ [0042], ¶ [0014], ¶ [0071], the user interface 600 includes messages from a first user (602) and a second user (604) in a section of the conversation in which history tracking was enabled 610; If a persistent conversation object already exists for the conversation, then the existing conversation object can be used; By integrating communications messages into a persistent conversation object, the communication messages can be exchanged between devices over different protocols and viewed as a single persistent conversation; user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided) transmitting, from the message classifier, the subcomponents to respective content processing engines; translating, at the respective content processing engines, the subcomponents into persistent messaging content; transmitting the persistent message content from the respective content processing engines to the on-net parsing processor via the message classifier and the message router; converting, at the on-net parsing processor, the persistent messaging content to a persistent message; (¶ [0042-0044], ¶ [0069], At 204, a persistent conversation object is generated (or created) if one does not already exist for the conversation. Generating a persistent conversation object can include adding the communication message (or information representing or linking to the message) to the conversation content section of the conversation object. Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message. The initial conversation participants can be extracted from the list of intended recipients of the communication message. The conversation can be given a default name. If a persistent conversation object already exists for the conversation, then the existing conversation object can be used. Processing continues to 206. At 206, the communication message is stored in the conversation content section of the persistent conversation object. Processing continues to 208. At 208, the communication message is forwarded to the other conversation participants. For example, the conversation server 102 could forward a message from Device 1 106 to the other devices (108-114). The forwarding could be accomplished by synchronizing the local copy of the conversation on each device with the canonical conversation object (e.g., 104). A conversation client on each device could be used to synchronize and update the local conversation object copy (e.g., 116-124); the conversation server 102 can forward (or send) the first and second messages to each of the devices (802-806) in a corresponding protocol, e.g. native persistent conversation client protocol to device 802, XMPP to device 804 (via session server 816) and SMS to device 806 (via SMS gateway 820), and to the social network 808 in a social network message protocol) and transmitting, via a user interface, the persistent message to the second user using the persistent messaging system” (Fig.3-4, ¶ [0048], ¶ [0026], ¶ [0071], FIG. 3 is a diagram of an example persistent conversation graphical user interface 300 in accordance with some implementations. The user interface 300 includes communication messages from a first user (302) and a second user (304); The method can include adding the first communication message and the second communication message to the conversation content of persistent conversation object. The method can further include providing, for display to a user, a user interface showing conversation content including the first communication message and the second communication message; At 912, user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided. The user interface information can include data and/or code elements sent from a conversation server (e.g., 102) to one or more of the devices (802-806) associated with a user participating in the conversation. The user interface information can be used by a client program in each device to render the conversation for display on that device. The user interface information can be tailored for each device based on device type (and capabilities) and/or client type). 

Per claim 8, EIDELSON teaches “A persistent messaging system for translating a text message from a first user using an external text client into a persistent message to a second user, the persistent system comprising: (ABSTRACT and ¶ [0030], receiving a communication message sent from a first user to at least one other user and generating a persistent conversation object having a conversation content section and conversation state information. The method can also include storing the communication message in the conversation content section of the persistent conversation object and forwarding the communication message to the at least one other user; While some implementations are discussed herein in relation to certain example message types such as text messaging (e.g., short message service), email, chat, social network messages, one-to-one and/or multi-way audio/video conferences, phone calls and phone call logs, it will be appreciated that persistent conversations can be applied to other know or later developed message or communication types) an off-net parsing processor to extract at least one attribute associated with the text message and standard format data from the email; (¶ [0042], ¶ [0073], The initial conversation participants can be extracted from the list of intended recipients of the communication message; The server (e.g., 102 and/or 500) can include, but is not limited to, a single processor system, a multi-processor system (co-located or distributed), a cloud computing system, or a combination of the above) a message router, communicatively coupled to the message router, to determine a destination for the standard format data based on the at least one attribute; (Fig. 8, ¶ [0069], the first and second communication messages are forwarded to conversation participants. For example, the conversation server 102 can forward (or send) the first and second messages to each of the devices (802-806) in a corresponding protocol, e.g. native persistent conversation client protocol to device 802, XMPP to device 804 (via session server 816) and SMS to device 806 (via SMS gateway 820), and to the social network 808 in a social network message protocol) a message classifier, communicatively coupled to the message router, to process the standard format data into subcomponents that represent content of the text message, (¶ [0071] and ¶ [0042], user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided. The user interface information can include data and/or code elements sent from a conversation server (e.g., 102) to one or more of the devices (802-806) associated with a user participating in the conversation; Generating a persistent conversation object can include adding the communication message (or information representing or linking to the message) to the conversation content section of the conversation object. Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message. The initial conversation participants can be extracted from the list of intended recipients of the communication message. The conversation can be given a default name) [Comment: the code elements, the words/letters/sentences/marks, the conversation name, the recipients, the state information, etc. are the “subcomponents” of the message.] to add the text message to a persistent thread based on an historical interaction between the first user and the second user, (Fig.6, ¶ [0054], ¶ [0042], ¶ [0014], ¶ [0071], the user interface 600 includes messages from a first user (602) and a second user (604) in a section of the conversation in which history tracking was enabled 610; If a persistent conversation object already exists for the conversation, then the existing conversation object can be used; By integrating communications messages into a persistent conversation object, the communication messages can be exchanged between devices over different protocols and viewed as a single persistent conversation; user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided) and to transmit the subcomponents to content processing engines that translate the subcomponents into the persistent messaging content; an on-net parsing processor, communicatively coupled to the message router, to convert the persistent messaging content into the persistent message; (¶ [0042-0044], ¶ [0069], At 204, a persistent conversation object is generated (or created) if one does not already exist for the conversation. Generating a persistent conversation object can include adding the communication message (or information representing or linking to the message) to the conversation content section of the conversation object. Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message. The initial conversation participants can be extracted from the list of intended recipients of the communication message. The conversation can be given a default name. If a persistent conversation object already exists for the conversation, then the existing conversation object can be used. Processing continues to 206. At 206, the communication message is stored in the conversation content section of the persistent conversation object. Processing continues to 208. At 208, the communication message is forwarded to the other conversation participants. For example, the conversation server 102 could forward a message from Device 1 106 to the other devices (108-114). The forwarding could be accomplished by synchronizing the local copy of the conversation on each device with the canonical conversation object (e.g., 104). A conversation client on each device could be used to synchronize and update the local conversation object copy (e.g., 116-124); the conversation server 102 can forward (or send) the first and second messages to each of the devices (802-806) in a corresponding protocol, e.g. native persistent conversation client protocol to device 802, XMPP to device 804 (via session server 816) and SMS to device 806 (via SMS gateway 820), and to the social network 808 in a social network message protocol) and a user interface, communicatively coupled to the on-net parsing processor, to transmit the persistent message to the second user” (Fig.3-4, ¶ [0048], ¶ [0026], ¶ [0071], FIG. 3 is a diagram of an example persistent conversation graphical user interface 300 in accordance with some implementations. The user interface 300 includes communication messages from a first user (302) and a second user (304); The method can include adding the first communication message and the second communication message to the conversation content of persistent conversation object. The method can further include providing, for display to a user, a user interface showing conversation content including the first communication message and the second communication message; At 912, user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided. The user interface information can include data and/or code elements sent from a conversation server (e.g., 102) to one or more of the devices (802-806) associated with a user participating in the conversation. The user interface information can be used by a client program in each device to render the conversation for display on that device. The user interface information can be tailored for each device based on device type (and capabilities) and/or client type). 

	Per claims 2 and 9, EIDELSON further teaches “wherein adding the text message to persistent thread further comprises: matching, at the message classifier, the standard format data from the text message with the historical interaction between the first user and the second user based on the at least one attribute” (Fig.3-4, ¶ [0042], ¶ [0054], ¶ [0071], ¶ [0014], Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message…If a persistent conversation object already exists for the conversation, then the existing conversation object can be used; the user interface 600 includes messages from a first user (602) and a second user (604) in a section of the conversation in which history tracking was enabled 610; At 912, user interface information for displaying the first and second communication messages as part of a single persistent conversation is provided; the communication messages can be exchanged between devices over different protocols and viewed as a single persistent conversation).

Per claims 3 and 10, EIDELSON further teaches “wherein the at least one attribute comprises at least one of a name of the first user, a phone number of the first user, a name of the second user, a phone number of the second user, or a unique numerical ID” (¶ [0064], The conversation server 102 may identify the phone user via the phone number from which the user is sending messages. If the phone user upgrades to a smartphone have a more full feature set, the phone user may then participate in the conversation from the smartphone and the conversation server 102 can detect that a different device is being used by the phone user and move the phone user from being identified by a phone number to being identified by a user name or other identification (e.g., email address)).

Per claims 4 and 11, EIDELSON further teaches “wherein adding the text message to the persistent thread further comprises: determining, at the message classifier, existence of the historical interaction between the first user and the second user prior to adding the text message to the persistent thread” (Fig.3-4, ¶ [0042], ¶ [0032], Generating can also include initializing the conversation state information to reflect the new conversation and the arrival of the communication message…If a persistent conversation object already exists for the conversation, then the existing conversation object can be used; the conversation server 102 receives communication messages from one or more of the devices (106-114) and adds the communication message to a corresponding persistent conversation object (and can first create the persistent conversation object, if one does not exist yet for the conversation).)

Per claims 7 and 13, EIDELSON further teaches “wherein the text message is a Short Message Service (SMS)” (¶ [0011], ¶ [0064], ¶ [0024], receiving a third communication message in a third communication protocol … The third communication protocol can include an SMS protocol; if a user has been participating in a conversation from a wireless phone via SMS text messaging; The communication modes can include … short message service (SMS))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EIDELSON (US 2017/0279761 A1), in view of HORN (US 2010/0185665 A1).
Per claims 5 and 12, EIDELSON further teaches “adding the content in the text message to a persistent […storage…]” (¶ [0024], ¶ [0036], ¶ [0039], Persistent conversations can be stored in a central conversation storage object having conversation content and conversation state information; a conversation (or message) … remain stored in the persistent conversation object storage (e.g., 104);  When history tracking is enabled, the conversation content is permanently stored in the persistent conversation object). 
However, EIDELSON does not explicitly teach the persistent storage being “a persistent database”. 
In analogous teaching of a persistent storage, HORN teaches storing a message in a persistent database (¶ [0039], ¶ [0045], the message stored in Persistent APB Database 106; if the sender has defined the message as persistent 206, then the notification application stores 212 the message in Persistent APB Database 106). 
Thus, given the teaching of HORN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of storing a message in a persistent database of HORN into storing messages in a persistent storage of EIDELSON, such that messages would be stored in a persistent database. One of ordinary skill in the art would have been motivated to do so because EIDELSON recognizes that messages can be defined as persistent (¶ [0039], When history tracking is enabled, the conversation content is permanently stored in the persistent conversation object) and HORN recognizes that it would have been advantageous to store a message in a persistent database if a sender has defined the message as persistent (¶ [0045], if the sender has defined the message as persistent 206, then the notification application stores 212 the message in Persistent APB Database 106). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of a persistent storage (a persistent database) as taught by HORN into another known method of storing messages in a persistent storage as taught by EIDELSON to yield predictable and reasonably successful results of storing messages in a persistent database (KSR MPEP 2143).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over EIDELSON (US 2017/0279761 A1), in view of KAMENS (US 2014/0025756 A1).
Per claim 6, EIDELSON further teaches “[…forwarding…] the standard format data based on the next destination for the standard format data” (Fig. 8, ¶ [0069], the first and second communication messages are forwarded to conversation participants. For example, the conversation server 102 can forward (or send) the first and second messages to each of the devices (802-806) in a corresponding protocol, e.g. native persistent conversation client protocol to device 802, XMPP to device 804 (via session server 816) and SMS to device 806 (via SMS gateway 820), and to the social network 808 in a social network message protocol).
However, EIDELSON does not explicitly teach “disaggregating” based on the destination. 
In analogous teaching of messages of different types/modals, KAMENS teaches separating/parsing/disaggregating message data into portions based on a format of destination (¶ [0005], ¶ [0029], ¶ [0038], determining whether the electronic mail message is a multi-modal distribution message based on the at least one destination address and, when determining that the electronic mail message is a multi-modal distribution message, separating respective portions of the message for each mode of distribution based on one or more indicators or formatting attributes of the message. The separated portions may represent portions to be delivered by SMS messaging and facsimile, for example. For a short message portion, the method may further include parsing the short message portion into a number of individual short message …; When determining that the e-mail message is a multi-modal distribution message, the server 120 is further configured to separate respective portions of the e-mail message for each mode of distribution based on one or more indicators or formatting attributes in the message, as discussed in further detail below. For example, the server 120 may separate the e-mail message into a short message portion for communication by SMS messaging and a fax message portion for communication by fax …the server 120 is further configured to parse the short message portion into a number of individual short messages according to, at least, a messaging parameter value and a predetermined short message size; The e-mail message may be addressed to destination addresses associated with different modes of communication. In connection with the e-mail to SMS, SMS to e-mail, e-mail to fax, and fax to e-mail gateway features and functions of the server 120 (i.e., the an inter-modal messaging services of the server 120), the server 120 is configured to re-distribute the received e-mail message, perhaps in portions or sections, to one or more of the mobile devices 132, one or more of the fax machines 142, or both the mobile devices 132 and the fax machines 142 … the inbound agent 234 is configured to determine whether the e-mail message is a multi-modal distribution message based on its destination addresses and, when determining that the e-mail message is a multi-modal distribution message, forward the message to the job monitor and engine 220 to separate respective portions of the message for each mode of distribution) [Comment: also see similar teachings in ¶ [0058].]
Thus, given the teaching of KAMENS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of disaggregating message data based on a format of a destination of KAMENS into forwarding standard-format message data based on a format of a destination of EIDELSON, such that standard-format message data would be disaggregated and forwarded based on a format of a destination. One of ordinary skill in the art would have been motivated to do so because KAMENS recognizes that it would have been advantageous to separate message data into portions to include features suitable for only one mode of distribution (¶ [0058], When the inbound agent 234 determines that the received mail message is a multi-modal message at step 406, the process proceeds to step 408 where the server 120 separates portions of the message for each mode of distribution. For example, the job monitor and engine 220 may separate portions of the received mail message for separate communication by SMS message and fax. As discussed above, separation of the message is desirable and sometimes necessary because a received message may include features suitable for only one mode of distribution, although it may be addressed for distribution as both SMS and fax. For example, the server 120 may receive an e-mail addressed for both SMS and fax distribution, although the e-mail may comprise only a single attachment without text in either the subject line or the body. While the attachment may be sent to the document translator 280, if necessary, and distributed to one of the fax machines 142 as an image for reproduction, no associated text is available for SMS messaging). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of disaggregating message data based on a format of a destination as taught by KAMENS into another known method of forwarding message data based on a format of a destination as taught by EIDELSON to yield predictable and reasonably successful results, especially given that KAMENS and EIDELSON are in the same field of endeavor of messages of different types/modals  (KSR MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ENGSTROM (US 2004/0137884 A1) discloses translating messages of different types into a unified thread of communication. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2454